         Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 1 of 26




Robert B. Sykes (3180)
       bob@sykesmcallisterlaw.com
Alyson C. McAllister (9886)
       alyson@sykesmcallisterlaw.com
C. Peter Sorensen (16728)
       pete@sykesmcallisterlaw.com
SYKES MCALLISTER LAW OFFICES, PLLC
311 South State Street, Suite 240
Salt Lake City, Utah 84111
Telephone (801) 533-0222
Attorneys for Plaintiff


         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                           NORTHERN DIVISION


BRENDA MAYES, as mother and guardian of
Child Doe,                                                      COMPLAINT
           Plaintiff,                                               and
                                                               JURY DEMAND
       vs.
                                                         Civil No. _________________
DAVIS SCHOOL DISTRICT,
DAVE ROBERTS, District Transportation
Director, JOHN NAISBITT, and JOHN and                    Judge __________________
JANE ROES 1-10, in their official and              Magistrate Judge ____________________
individual capacities,
               Defendants.


              Plaintiff Child Doe, through his mother and general guardian Brenda Mayes,

alleges against Defendants Davis School District (“DSD” or “District”), Dave Roberts, John

Naisbitt, formerly a bus driver for DSD, and John and Jane Roes as follows:

                              PRELIMINARY STATEMENT

              This is a Title VI civil rights case brought by Child Doe, a student subjected to

racial discrimination, harassment, assault, and bullying by a school bus driver employed by the

DSD. These acts occurred in the DSD and went unchecked by officials with authority to stop

                                               1
          Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 2 of 26




them. Central to this case are facts that demonstrate that defendant John Naisbitt, a driver for

Davis School District, was driven by racial animus to commit assaults and acts of bullying on

mixed race students assigned to his bus routes, which misconduct occurred as he picked up and

delivered students to and from West Point Elementary and West Point Junior High School.

Complaints were made to school district administrative officials, including Dave Roberts, the

District transportation director, and the John and Jane Roes. Based upon the circumstantial

evidence that exists in the case, Roberts, the Roes, and other administrators ignored or deflected

many complaints about the racially motivated and abusive conduct of Naisbitt towards mixed race

children such that Naisbitt was allowed to continue in his job as a bus driver. As a result, his

abusive and assaultive behavior on mixed race children continued, with the tacit approval and

knowledge of Roberts, the Roes and other administrators who were acting for the DSD.

               As a result of this conduct, an incident occurred on the bus driven by Naisbitt on

February 4, 2019 which put the life of a biracial seventh grader, Child Doe, in danger. On that

date, Naisbitt closed the bus door on Doe’s backpack as Child Doe exited the bus, trapping the

backpack in the bus, but with Doe’s body dangling outside the bus. Naisbitt then drove about 175

feet with Child Doe helplessly pinned to the outside of the door, near the wheel, and in mortal

danger. Naisbitt did this because of his animus toward persons of mixed race.

               This lawsuit alleges violations of Title VI of the Civil Rights Act of 1964 and

violations of the Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution

pursuant to 42 U.S.C. §1983. Child Doe seeks injunctive relief and damages to remedy these

violations.




                                                2
          Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 3 of 26




                                     JURISDICTION AND VENUE

               1.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §§

1331 and 1334 because the matters in controversy arise under the Constitution and the laws of the

United States. Specifically, Plaintiff asserts claims under Title VI of the Civil Rights Act of 1964

and the Fourteenth Amendment to the United States Constitution pursuant to 42 U.S.C. § 1983.

               2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the

Defendants reside within this Court’s judicial district and a substantial part of the events or

omissions giving rise to the claims occurred within this district.

                                             PARTIES

               3.      Plaintiff Child Doe is a 14-year-old mixed race male who resides with his

mother, Brenda Mayes, in Davis County, Utah. Child Doe is in the 7th grade and attends West

Point Junior High School, part of the Davis School District (DSD). Child Doe is suing Defendants

through his mother and general guardian, Brenda Mayes.

               4.      Defendant Davis School District (DSD) is a public school district located in

Davis County, Utah. Defendant DSD is a recipient of federal financial assistance within the

meaning of 20 U.S.C. § 1681(a) and a “person” within the meaning of 42 U.S.C. § 1983.

               5.      Defendant David Roberts (“Roberts”) is sued in his official and individual

capacities. Roberts was at all relevant times the Transportation Director of DSD and was an agent

and/or employee of DSD, acting within the scope and course of his employment. Roberts

deliberately ignored many complaints prior to the events of February 4, 2019, wherein Plaintiff

Brenda Mayes and other persons complained of abusive behavior including racially-driven

assaultive and discriminatory conduct by Naisbitt toward minor students such as Child Doe.
                                                  3
          Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 4 of 26




Naisbitt had repeatedly acted with racial animus toward mixed race students prior to the events of

February 4, 2019. Roberts was aware of, deliberately indifferent, tacitly approved and/or openly

tolerated such conduct on behalf of DSD and himself individually.

                6.    Defendant John Naisbitt (“Naisbitt”) is sued in his official and individual

capacities. At all relevant times Naisbitt was a school bus driver for DSD and was an agent and/or

employee of DSD, acting within the scope and course of his employment. Naisbitt also acted

individually, demonstrating racial animus in his assaultive and discriminatory behavior toward

mixed race students. There were several incidents of such conduct and animus toward mixed race

students prior to the events of February 4, 2019. These incidences were known by and reported to

administrators of DSD such as Roberts.

                7.    Defendants John and Jane Roes are other DSD administrators which had the

responsibility to monitor and/or manage DSD transportation and to prevent racially motivated acts

of discrimination against students such as Child Doe. These Roes knew about Naisbitt’s racially

motivated, assaultive and discriminatory conduct but were deliberately indifferent to it and failed

to take action to prevent and/or punish such conduct. The actions and failures to act of these Roes

effectively allowed Naisbitt to continue driving for DSD despite acts of blatant racial

discrimination and assaultive conduct. This deliberate indifference to such prior conduct resulted

in Naisbitt being on the road on 2/4/2019, which enabled the race-based assault against Child Doe

on that date.

                                 FACTUAL ALLEGATIONS

                                     ~ Events of 2/4/2019 ~

                8.    On February 4, 2019, just before 8:00am, Child Doe was exiting the bus at

West Point Junior High (WPJH) along with several other students. Naisbitt, the bus driver, had
                                                4
            Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 5 of 26




opened the doors to allow students to exit. Approximately 12 students had already exited the bus

and there were several more in line behind Child Doe. As Child Doe began to exit the bus, Naisbitt

suddenly and intentionally caused the doors to close, trapping Doe’s backpack inside the bus, but

with Doe’s body hanging or suspended on the outside of the bus. See Exhibit 1, Video of the

Incident.

               9.      Naisbitt then proceeded to drive through the school’s student drop-off circle

for approximately 150-175 feet before stopping to release Child Doe. See Exhibit 2, Photos of the

point of door closing and then the release of Child Doe.

               10.     Child Doe was trapped outside the bus and could not safely free himself.

               11.     Child Doe’s body hung mere inches from the wheels of the bus as the

vehicle traveled through the drop-off zone.

               12.     The bus was traveling at approximately 7-10 MPH during the 150-175 foot

drive.

               13.     Had the straps on Child Does’ backpack broken, Doe would have dropped

to the pavement and could have been run over and killed by the bus or could have sustained serious

injuries by the fall onto the concrete.

               14.     Child Doe was terrified and feared severe and lasting injury for a period of

about 20 seconds.

               15.     Several other students were in line to exit the bus and witnessed Naisbitt’s

reckless and malicious behavior.




                                                 5
          Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 6 of 26




                        ~ Complaints to School & DSD Authorities ~

               16.    Later that same day, Doe’s mother, Plaintiff Brenda Mayes, met with

Principal Adam King and Resource Officer Benjamin Parker regarding the incident. Plaintiff was

informed that an investigation into the matter would take approximately seven days.

               17.    Plaintiff asked these school officials to file criminal charges against Naisbitt

and the case was assigned a case number with Davis County Sheriff’s Department.

               18.    Plaintiff also spoke with Defendant Roberts, the Transportation Director

about the incident.

               19.    Roberts appeared not to be at all concerned about the incident and provided

no sympathy regarding the events.

               20.    Roberts then advised Plaintiff that Naisbitt would remain on his route that

very afternoon!

               21.    Plaintiff reminded Roberts of a previous report made regarding Naisbitt in

October 2018. She stated that the 2/4/19 incident could have been prevented had Roberts taken

action when Plaintiff and others began reporting Naisbitt’s inappropriate behavior. Roberts

claimed the October 2018 incident never happened.

               22.    On February 6, 2019 Plaintiff emailed several school officials requesting to

see the video footage from the bus camera recording.

               23.    On February 7, 2019, Brenda Mayes emailed Scott Zigich, the DSD Risk

Management Director, and superintendent Reid Newey regarding the 2/4/2019 incident and

requested an investigation be conducted regarding Roberts and requesting that Naisbitt be

terminated. See Exhibit 3, Redacted Email.


                                                 6
             Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 7 of 26




                24.    In the email, Brenda Mayes explained the negative effect this incident had

on her son, as follows:

                To briefly explain what happened, I received a phone call from my son [Child Doe],
                his voice was shaky and I could tell he was on the verge of tears, I could hear other
                students around him were very animated and discussing what happened. [Child
                Doe] explained to me how John, his bus driver, closed the door on him, trapping
                his body half way in the bus, then put the bus into gear and began to drive off with
                half of his body hanging out of the bus. He sounded terrified and embarrassed.


Exhibit 3.

                                   ~ Actions of DSD Officials ~

                25.    On that same day, Plaintiff received an email from Craig Carter, Assistant

Superintendent, expressing sympathy for the events involving Child Doe and assurances that DSD

had allegedly moved “swiftly and decisively” regarding the employee involved, implying

disciplinary measures were taken.

                26.    In fact, there is no known disciplinary action toward Naisbitt.

                27.    Plaintiff discovered that Naisbitt had been allowed to “retire,” and had not

been terminated, as the school had indicated.

                28.    On February 26, 2019 Plaintiff met with school officials Craig Carter,

assistant superintendent, John Zurbochen, another assistant superintendent, and a third party to

view the video of the February 4th incident.

                29.    Plaintiff asked these officials what actions had been taken.

                30.    Plaintiff was told that the October incident (see ¶¶ 55-65 below) was still

being investigated. Plaintiff asked if they had researched the other complaints made to Roberts.

                31.    Plaintiff also asked if there had been any action taken to make policy

changes.
                                                  7
            Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 8 of 26




               32.     DSD officials did not seem to have any intention of taking corrective action

to their policies to prevent this or similar situations from occurring in the future.

               33.     DSD, Roberts and other DSD employees are mandatory reporters of child

abuse.

               34.     However, no report of child abuse was ever made to DCFS or to the police.

               35.     In February 2019, a phone call was made to Loren Clark Principal at West

Point Elementary to request the video footage of the October 10, 2018 incident. Mr. Clark

explained that the video footage had been overwritten, and that no one had reviewed or saved the

video that is directed at the bus zone. Roberts had conducted the 2018 investigation regarding the

incident, and no video footage had been saved.

               36.     On February 28, 2019 Plaintiff called the Davis County Sheriff’s Office to

check on the status of her case against Naisbitt. She spoke with Detective Barney who had

apparently been assigned to the case but was as of that moment unaware of the assignment. He

had not been contacted by anyone regarding the case. Barney also read over case notes relating to

the October 2018 incident, and stated that Davis County Sheriff’s Office closed their case based

on information provided by Roberts on behalf of DSD

               37.     On March 9, 2019 Det. Barney interviewed Child Doe and Student Two.

After the interview, Det. Barney stated, “Well at least Naisbitt is retired now.” This is how it was

discovered that no disciplinary action, or termination had been taken as DSD previously indicated.

               38.     Based on knowledge and belief, Plaintiff believes Det. Barney has never

interviewed Naisbitt to this point. Naisbitt has rescheduled on at least 3 occasions and has hired an

attorney.


                                                   8
          Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 9 of 26




               39.     On March 9, 2019 an anonymous employee from the DSD transportation

department revealed to Plaintiff that a) Naisbitt was forced to retire, b) his assault on students was

racially motivated, and c) Roberts was fully aware of Naisbitt’s intention and motivation and

concealed or did not report the information.

               40.     On March 11, 2019 Plaintiff contacted Det. Barney to report this

information and suggest Barney request documents regarding Naisbitt’s employment file.

               41.     On March 12, 2019 Plaintiff contacted Pamela Staveros, paralegal for

Benjamin Onofrio, legal counsel for DSD, regarding the subpoena received by the School District.

               42.     On March 18, 2019 Plaintiff emailed Ben Onofrio, Staveros, Superintendent

Newey and Principal Stevenson to inquire if the school district had provided reports regarding

Naisbitt to Det. Barney. Plaintiff also inquired if DCFS had been contacted.

               43.     On March 19, 2019 Plaintiff received an email from Onofrio stating “Davis

School District has not provided any other information to the Sheriff’s Department regarding

students other than what was subpoenaed. When the District does make a report to DCFS, state

law does not allow school districts to comment regarding contacts with DCFS. See R277-401-3.

However, you are welcome to request records directly from DCFS.”

               44.     On March 20, 2019 Plaintiff went to DCFS in Clearfield to request these

records and was notified that nothing had been reported to them by Davis School District.

               45.     On March 27, 2019 Plaintiff received a copy of the video from the school

bus incident of 2/4/2019.

               46.     Naisbitt had been edited out of the video.




                                                  9
         Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 10 of 26




               47.    On April 1, 2019 Plaintiff spoke with Det. Barney who had still not met

with or interviewed Naisbitt. Barney mentioned that he had received three different videos of the

2/4/19 incident, including one with footage from the school building.

               48.    On April 8, 2019, Plaintiff emailed Onofrio, Newey, and others at DSD and

expressed being upset with the video received, because Naisbitt had been edited out and over

editing had prevented an accurate view of the incident.

               49.    On April 09, 2019 Onofrio responded by email stating “we obscured the

faces of the other students on the video. We did not otherwise alter the video. No ‘zooming in’ has

occurred in your copy.” This was another action taken by DSD to conceal the actions of the

incidents.

                     ~ Knowledge of Prior Racial Harassment & Abuse ~

               50.    The DSD and transportation officials had absolute knowledge of prior

racially motivated harassment, abuse and assaults by Naisbitt going back to September 2017.

               51.    In September 2017, Naisbitt took no action when a Caucasian sixth grade

boy physically assaulted a third grade biracial girl on the bus. Child Doe had to stop the assault.

This incident was reported to Loren Clark, principal at WP Elementary by Brenda Mayes, who

stated it was reported it to the transportation department, which was overseen by Roberts.

               52.     Plaintiff was upset that Naisbitt, who was operating the bus that day, did

not stop the incident between the sixth grade student and the third grade student or the subsequent

shoving match between Child Doe and the sixth grade student.

               53.    Naisbitt failed to intervene because of his racial animus towards Child Doe.

               54.    Over the next few months parents made complaints about Naisbitt’s erratic

behavior. Naisbitt allegedly blamed this on the students standing up while riding the bus.
                                                10
             Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 11 of 26




                 55.   Principal Clark got on the bus several times before it left the school to

admonish students about standing up on the bus.

                 56.   Throughout October 2017, Naisbitt pulled the bus to the side of the road

several times on the route home while he berated the students calling them names, such as stupid

idiots.

                 57.   On October 23, 2017, DSD was notified by one or more parents that

Naisbitt had pulled off to the side of the road on his afternoon route, refusing to take the students

to their assigned stops. Many concerned parents had to drive to this location to pick up their

children who had been waiting approximately 30 minutes.

                 58.   On October 10, 2018 Student One and Student Two were boarding the bus

at West Point Elementary after the school day when Naisbitt intentionally closed the doors on

Student One. Student Two attempted to pry open the doors to release Student One. As Student

Two was passing through the doors, Naisbitt again tried closing the doors on Student Two. Student

One’s parents took pictures of the visible injuries Student One had suffered, and they offered these

photos to DSD on multiple occasions.

                 59.   Students One and Two were mixed race young males.

                 60.   Student Two was a 5th grade student and another son of Plaintiff.

                 61.   Student One’s parents reported this incident immediately to Roberts, the

DSD transportation director, and filed charges with the Davis County Sheriff.

                 62.   Student One’s parents requested at a minimum Naisbitt be removed from

the route.

                 63.   On October 24, 2018 Roberts sent an email to Student One’s mother stating

the investigation had been closed because they did not receive a statement from them regarding
                                                 11
         Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 12 of 26




the incident. The email chain shows a statement was provided on October 12, 2018. The Davis

County Sheriff’s Department later closed its case based on the report from Roberts.

               64.     Every incidence of racial assault and harassment described herein was

reported at least to Roberts, as the transportation director of DSD, but he failed to follow up or

take any significant action.

               65.     Had action been taken by Roberts on prior occasions, the incident on

2/4/2019 wherein Child Doe was racially assaulted and terrified, would not have happened.

               66.     The morning after the 10/10/2018 assault, October 11, 2018, the father of

Student One, a biracial young man, drove his child to the bus pick-up area to confront Naisbitt

about closing the door on his child. Naisbitt denied even knowing Student One.

               67.     The father of Student One then reported the incident to Principal Clark and

to Roberts, the Transportation Director.

               68.     On October 12, 2018, during midmorning, the father of Student One noticed

Naisbitt parked in the school bus, outside of the father’s location of employment. This was a clear

attempt to retaliate against Student One by intimidating or harassing Student One’s father.

               69.     Student One’s father called Roberts to report the event and location of the

school bus. Roberts acknowledged that Naisbitt was there in the school bus and laughed about the

incident. Student One’s father explained that it was not a comical situation. After that, Naisbitt

was removed from the route for a few days before returning to the very same route which serviced

Child Doe and Students One and Two.

               70.     Student One’s father drove his child to school each day from that point

forward. Student Two occasionally rode with them.


                                                12
           Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 13 of 26




               71.    Both Students were fearful of riding the bus because of Naisbitt’s racial

animus and discriminatory conduct.

               72.     Sometime in November 2018, Child Doe was approached by two students

on the bus who asked him why his mom was “trying to get John fired.” Clearly, school officials

were discussing the incident with students or their parents. This added to the hostile education

environment Child Doe was experiencing at school and on the bus.

               73.    Roberts and other DSD administrators, were all aware that Naisbitt was

harassing and assaulting some of the students assigned to ride his bus, and doing so based on race.

               74.    Roberts and the DSD administrators were deliberately indifferent to the

racial discrimination and assaults and took no action to forbid, prevent or punish this wrongful

conduct.

     ~ Impact of Unchecked Racial Harassment, Bullying and Profiling on Child Doe ~

               75.    The Defendants’ deliberate indifference is shown by their failure to take

meaningful action to address prior racial assaults, harassment, discrimination and bullying. This

caused Child Doe to be denied equal educational access, opportunities and privileges while a

student at West Point Junior High.

               76.    The racial assaults, harassment, discrimination and bullying that Child Doe

has experienced at West Point Junior High, and the Defendants’ deliberate indifference and failure

to take meaningful action to address this, has traumatized Child Doe psychologically and

emotionally.

               77.    “Institutional betrayal” or “betrayal trauma” occurs specifically when

school institutions, such as WPJH and/or West Point Elementary, are deliberately indifferent and


                                                13
            Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 14 of 26




fail to prevent or respond supportively or appropriately to wrongdoing or racial discrimination

perpetrated on an individual within the context of the school experience.

                78.     Child Doe may also require additional special education services to

accommodate the emotional and mental health conditions he has as a result of Naisbitt’s abusive

behavior and school officials’ failure to take appropriate action and/or to support him.

                                   FIRST CAUSE OF ACTION

                           ~ Title VI of the Civil Rights Act of 1964 ~

                 Assault, Harassment and Discrimination on the Basis of Race

                79.     Plaintiff incorporates by reference all other paragraphs herein.

                80.     Title VI of the Civil Rights Act of 1964 states that:

                No person in the United States shall, on the ground of race, color, or national origin,
                be excluded from participation in, be denied the benefits of, or be subjected to
                discrimination under any program or activity receiving Federal financial assistance.

42 U.S.C. § 2000d.

                81.     For purposes of Title VI, a “program or activity” is defined as follows:

                For the purposes of this subchapter, the term “program or activity” and the term
                “program” mean all of the operations of – (B) a local educational agency (is defined
                in section 7801 of title 20) system of vocational education, or other school system.

42 U.S.C. § 2000d-4a.

                82.     Title VI is implemented through the Code of Federal Regulations, which

provides:

                The purpose of this subpart is to implement the provisions of title VI of the Civil
                Rights Act of 1964, 78 Stat. 252 (hereafter referred to as the “Act”), to the end that
                no person in the United States shall, on the ground of race, color, or national origin,
                be excluded from participation in, be denied the benefits of, or otherwise be
                subjected to discrimination under any program or activity receiving Federal
                financial assistance from the Department of Justice.

                                                  14
           Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 15 of 26




28 CFR Ch.1, § 42.101

               83.      Discrimination is further prohibited in the Code of Federal Regulations as

follows:

               Discrimination prohibited.
               (a) General. No person in the United States shall, on the ground of race, color, or
               national origin be excluded from participation in, be denied the benefits of, or be
               otherwise subjected to discrimination under a program to which this subpart
               applies.

28 CFR Ch.1, § 42.104.

               84.      The above subpart, § 42.104, describes “specific discriminatory actions”

which are prohibited. These include:

               (iv) Restrict an individual in any way in the enjoyment of any advantage or
               privilege enjoyed by others receiving any disposition, service, financial aid, or
               benefit under the program.

28 CFR Ch.1, § 42.104(b)(iv).

               85.      In political activities that occurred prior to the enactment of the Civil Rights

Act of 1964 on July 2, 1964, various leaders addressed the purpose of the act which had been

wending its way through congress. President John F. Kennedy said in 1963:

               Simple justice requires that public funds, to which all taxpayers of all races
               contribute, not be spent in any fashion which encourages, entrenches, subsidizes or
               results in racial discrimination.

Title VI of The Civil Rights Act of 1964, CRT, Justice Department, p. 1.

               86.      DSD directly, and the other Defendants indirectly, are recipients of federal

financial assistance.

               87.      The acts and omissions of DSD, which include acts and omissions of DSD

administrators, officials and employees, violated Child Doe’s rights under Title VI by

discriminating against him on the basis of race.
                                                   15
            Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 16 of 26




                88.    DSD administrators and officials had actual notice that harassment,

assaults, retaliation, and discrimination on the basis of race had occurred due to Naisbitt’s actions.

They further had notice that this conduct was severe, pervasive and objectively offensive, such

that it created a hostile educational climate based upon race and deprived Child Doe of access to

educational programs, activities and opportunities.

                89.    DSD, it’s policy makers, officials, administrators, the other Defendants and

other employees such as Roberts, exhibited deliberate indifference to the above-described

harassment, assault, retaliation, and discrimination against Child Doe based upon his race and in

violation of Title VI. Through their deliberate indifference, DSD and the other defendants caused

Child Doe to be subjected to the above-described racially motivated assault, harassment and

discrimination.

                90.    DSD’s violations of Title VI were the actual, direct, and the proximate cause

of injuries and discrimination suffered by Child Doe as alleged.

                91.    Prior to the assault on Child Doe, DSD had actual knowledge that other

students had experienced similar racially motivated assaults and harassment at the hands of

Naisbitt.

                92.    DSD was obligated to address these reports.

                93.    DSD was also obligated to address these other reports of assault under Title

VI because DSD, through the other Defendants, had control over Naisbitt, as well as control over

the school or schools where the assaults and harassment occurred—i.e., West Point Junior High

and West Point Elementary.

                94.    The individuals with actual knowledge, including Defendants DSD and

Roberts, had the authority and ability to investigate and take meaningful corrective action to end
                                                 16
          Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 17 of 26




or prevent future racial profiling, assaults and harassment, such as that endured by Child Doe, but

they failed to do so.

               95.       The assaults and harassment Child Doe suffered created a hostile

educational environment at WPJH based on Child Doe’s race.

               96.       DSD, by its acts and omissions, created a hostile educational climate where

Naisbitt’s assaults and harassment were tolerated and minimized.

               97.       Such early tolerance of harassment encouraged later race-based harassment,

discrimination and assault, and proximately caused injuries to Child Doe.

              98.        As a direct and proximate result of Defendant DSD’s violation of Child

Doe’s rights under Title VI, and DSD’s deliberate indifference to the wrongful conduct of Naisbitt

and Roberts, Child Doe has suffered and continues to suffer losses of educational opportunities

and benefits, along with injuries, damages and losses, including, but not limited to: emotional

distress, fear, anxiety and trauma; lost future earnings and earning capacity; and expenses for past

and future medical and psychological care.

              99.        Child Doe requests judgment in his favor against Defendants as set forth in

the Prayer for Relief.

              100.       Plaintiff is entitled to attorney fees and costs against Defendants.




                                                   17
            Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 18 of 26




                                 SECOND CAUSE OF ACTION

                 ~ Violation of Fourteenth Amendment Under 42 U.S.C. § 1983 ~

                        Denial of Equal Protection on The Basis of Race

                     (brought by Child Doe through his mother Brenda Mayes,
            Against DSD, Roberts and Naisbitt, as well as Defendants John & Jane Roe)

                 101.   Plaintiff incorporates by reference all other paragraphs herein.

                 102.   The Fourteenth Amendment to the U.S. Constitution provides in relevant

part that no State shall “deny to any person within its jurisdiction the equal protection of the laws.”

U.S. Const. amend. XIV, § 1.

                 103.   42 U.S.C. § 1983 creates a cause of action for damages and injunctive relief

against any person who, under color of law, deprives any person of “rights, privileges, or

immunities secured by the Constitution and laws,” including the Equal Protection Clause.

                 104.   Child Doe has a Fourteenth Amendment and § 1983 right as a public-school

student to equal protection of the laws.

                 105.   Child Doe further has the right of equal access to an educational

environment free from harassment and discrimination on the basis of race.

                 106.   Defendants DSD, Roberts, John & Jane Roes, and Naisbitt were at all

relevant times state actors, acting under color of state law.

                 107.   Defendants DSD, Roberts, and John & Jane Roes (“these Defendants”)

were obligated to address known race-based harassment and/or assault on students by bus driver

Naisbitt.




                                                  18
            Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 19 of 26




                108.     Prior to the assault on Child Doe on February 4, 2019, these Defendants all

had actual knowledge that other students had experienced assaults and harassment at WPJH by

Naisbitt.

                109.     These Defendants had actual knowledge that Child Doe was not the only

student subjected to race-based assault and harassment by Naisbitt, based on at least three other

reports by parents as set forth in the facts above.

                110.     These Defendants, by their acts and omissions, created a racially hostile

educational climate where assaults and harassment by Naisbitt were consciously tolerated. This

encouraged repeated assault and harassment, which proximately caused injuries to Child Doe.

                111.     These Defendants were deliberately indifferent to acts of race-based

discrimination by Naisbitt against biracial students such as Child Doe and Students One and Two.

Defendants were deliberately indifferent because they had actual knowledge of prior acts of

discrimination prior to February 4, 2019 and chose to do nothing or to take inadequate actions,

which directly led to the actions against Child Doe perpetrated by Naisbitt on 2/4/2019.

                112.     These Defendants violated Child Doe’s right to equal protection of the laws

on the basis of his race by acting with deliberate indifference to Child Doe’s reports of assault and

harassment, as well as to the hostile education environment under which Child Doe suffered

because of their failure to take meaningful corrective action.

                113.     The practices, policies, or customs of these Defendants in responding to

such harassment based on race were so clearly unreasonable in light of the known circumstances

as to give rise to a reasonable inference that each of these Defendants intended for the harassment

to occur and continue.


                                                  19
         Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 20 of 26




               114.    The practices, policies, or customs of these Defendants have substantially

contributed to the creation of a pervasive racially hostile environment in DSD and exacerbated the

harassment by Naisbitt.

               115.    These Defendants failed to adequately train school district staff about

polices prohibiting harassment and discrimination on the basis of race. These Defendants’ failure

to train caused Child Doe to be subjected to discrimination and harassment on the basis of race.

               116.    These Defendants’ deliberate indifference included the matters set forth

above, as well as at least the following:

               a)      Failing to take appropriate action in 2018, when Naisbitt closed the bus door

               on biracial Students One and Two one afternoon while being picked up at West

               Point Elementary. See ¶ 55 above.

               b)      Refusing to investigate Student One and Student Two’s reports of abuse by

               Naisbitt as reports of racial assault, harassment and discrimination.

               c)      Failure to take appropriate disciplinary action against Naisbitt when he

               exhibited hostility toward the father of Student One.

               d)      Failing to take action against Naisbitt in 2017 when he parked his bus

               outside of the approved loading zone and remained there for approximately 30

               minutes while students remained onboard, forcing many parents to come pick up

               their children at the remote location. See ¶ 54 above.

               e)      Failing to take action against Naisbitt when he acted with raced-based

               discrimination against Child Doe when Doe was involved in a shoving incident in

               2017.


                                                20
Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 21 of 26




    f)     Refusing to treat Child Doe’s reports of abuse by Naisbitt as reports of

    assault, harassment and racial discrimination;

    g)     Characterizing the assaults Child Doe reported as normal, and not offensive,

    abusive, dangerous or serious;

    h)     Refusing to investigate Child Doe’s reports of assault and harassment, and

    instead designating them as accidental, incidental or harmless;

    i)     Creating a hostile educational climate that tolerates racial discrimination,

    assault, harassment, retaliation and threats of bodily harm;

    j)     Prioritizing the career of Naisbitt over Child Doe’s safety and education,

    and over DSD’s obligation to conduct an appropriate investigation into Child Doe’s

    reports of assault, harassment, discrimination, and threats of bodily harm;

    k)     Deciding not to investigate or seriously discipline Naisbitt who subjected

    Child Doe to harassment, assault and threat of bodily harm;

    l)     Failing to offer, provide, recommend, or coordinate psychological,

    counseling, and academic assistance and services to Child Doe after he reported the

    assaults, harassment and discrimination;

    m)     Failing to take meaningful action to correct the conditions causing the

    harassment and to prevent recurrence of the harassment;

    n)     Failure to cooperate with law enforcement in getting Naisbitt prosecuted for

    both the October 10, 2018 and February 4, 2019 incidents; and

    o)     Failure to cooperate with DCFS in filing child abuse charges against

    Naisbitt.


                                     21
          Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 22 of 26




                117.      As a direct and proximate result of Defendant’s violation of Child Doe’s

equal protection rights under the Fourteenth Amendment, Child Doe has suffered and continues to

suffer losses of educational opportunities and benefits, along with injuries, damages and losses,

including, but not limited to: emotional distress, fear, anxiety and trauma; lost future earnings and

earning capacity; and expenses for past and future medical and psychological care.

                118.      Such violation of Plaintiff’s rights is actionable under 42 U.S.C. §1983, and

Plaintiff is entitled to judgment against Defendants under that section for damages in an amount

to be proved at trial.

                119.      Plaintiff is entitled to attorney fees and costs against Defendants under 42

U.S.C. §1988.

                120.      This violation was intentional, malicious, and/or reckless, and Defendants

are therefore subject to punitive damages.

                                    THIRD CAUSE OF ACTION


       ~ Unconstitutional Policies, Practices, Procedures, Customs, and/or Training ~

                                 Cognizable Under 42 U.S.C. § 1983
                         Against Defendant Davis School District and Roberts

                121.      Plaintiff incorporates by reference all other paragraphs herein.

                122.      DSD had a duty to have in place constitutional policies, practices,

procedures, customs, and training to ensure its employees were trained and prepared to handle

situations involving racial discrimination against students.

                123.      The Fourteenth Amendment deprivations suffered by Plaintiff are

proximate results of the constitutionally deficient policies, procedures, practices, training, and/or

customs designed, implemented, enforced, and maintained by DSD, in that DSD has maintained
                                                   22
          Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 23 of 26




polices, practices, procedures, customs, and training which allows, tolerates, or tacitly condones

racial discrimination by employees such as Naisbitt against students, leading to the violation of

protected constitutional rights of such students.

                  124.   School Districts are required to adopt and implement policies in accordance

with the United States code and are further required to train District Employees with regard to

these policies.

                  125.   If DSD did have a constitutional policy in place at all relevant times to this

action, DSD had unconstitutional customs and practices of:

                  a)      failing to appropriately investigate and respond to reports of racial

                  harassment, including assault and race-based discrimination;

                  b)     failing to enforce its policies prohibiting racial harassment and race-based

                  discrimination;

                  c)     failing to adequately train District administrators and employees on how to

                  recognize, address, and prevent racial discrimination against, and harassment of, its

                  students.

                  126.   The District followed these unconstitutional customs, practices, and/or

policies not only with regard to Child Doe, but also with regard to the harassment of other students

at West Point Elementary and WPJH, such as Students One and Two.

                  127.   At all relevant times, Defendant DSD had final policymaking authority

regarding the District’s Policies, including, but not limited to, its policy prohibiting harassment,

race-based discrimination and racial bullying.

                  128.   At all relevant times, Roberts had final authority over school bus

transportation in the DSD, which included supervision of Naisbitt. Roberts was responsible for
                                                    23
         Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 24 of 26




enforcing the policies to prevent bullying and racial discrimination by his drivers and was charged

with taking expeditious action to correct such conditions when he found them, including the

initiation of appropriate corrective actions and identification and enactment of methods to prevent

reoccurrence of harassment, assault and race-based discrimination.

               129.    Roberts was deliberately indifferent to race-based harassment, assault,

retaliation, and discrimination by Naisbitt as described herein.

               130.    Roberts deliberately and prematurely closed the investigation on the

10/10/2018 incident, allowing the video footage to be overwritten.

               131.    Roberts and other John & Jane Roe defendants were deliberately indifferent

to racial discrimination foisted upon young students by Naisbitt over a period of about 18 months,

prior to the incident of 2/4/2019 described in this complaint.

               132.    Defendants violated the District’s Policy in their response to Child Doe and

other students’ reports of racial harassment and bullying.

               133.    The failure of Defendants to respond appropriately to reports of harassment

and bullying by Naisbitt caused Child Doe to be subjected to repeated race-based harassment and

bullying, including assault.

               134.    As a direct and proximate result of the Defendants’ violation of Child Doe’s

equal protection rights under the Fourteenth Amendment, Child Doe has suffered and continues to

suffer losses of educational opportunities and benefits, along with injuries, damages and losses,

including, but not limited to: emotional distress, fear, anxiety and trauma; lost future earnings and

earning capacity; and expenses for past and future medical and psychological care.




                                                 24
           Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 25 of 26




                135.     Such violation of Plaintiff’s rights is actionable under 42 U.S.C. §1983, and

Plaintiff is entitled to judgment against Defendants under that section for damages in an amount

to be proven at trial.

                136.     Plaintiff is entitled to attorney fees and costs against Defendants under 42

U.S.C. §1988.

                                          JURY DEMAND

                Pursuant to F.R.Civ.P. 38, Plaintiff demands a trial by jury for all issues herein.



                                    REQUESTS FOR RELIEF


                WHERFORE, Plaintiff respectfully demands judgment against Defendants as

follows:

                1.       Compensatory damages in amounts to be established at trial, including,

without limitation, payment of Plaintiff’s expenses incurred as a consequence of the race-based

assault, harassment, discrimination, and Defendants’ failure to take meaningful corrective action.

                2.       Damages for deprivation of equal access to the educational opportunities

and benefits provided by DSD.

                3.       Damages for past, present and future emotional pain and suffering, ongoing

mental anguish, loss of past, present and future enjoyment of life, and loss of future earnings and

earning capacity.

                4.       Punitive damages as allowed by law.

                5.       Injunctive relief to be determined at trial requiring Defendants to comply

with Title VI and the Fourteenth Amendment’s Equal Protection Clause.

                                                  25
        Case 1:19-cv-00040-CW Document 2 Filed 05/07/19 Page 26 of 26




            6.    Pre- and post-judgment interest.

            7.    Costs and attorney fees pursuant to Title VI and pursuant to 42 U.S.C.

§1988(b).

            8.    Such other and further relief as the Court may deem just and proper.



            DATED this 6th day of May 2019



                                                SYKES MCALLISTER LAW OFFICES, PLLC

                                                /s/Robert B. Sykes
                                                ROBERT B. SYKES
                                                ALYSON C. MCALLISTER
                                                Attorneys for Plaintiff




                                           26
